Citation Nr: 1818715	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, during which he earned a Combat Action Ribbon.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial 70 percent rating, effective December 14, 2011.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.   

In November 2012, the Veteran filed VA Form 21-8940 Veteran Application for Increased Compensation Based on Unemployability.  The RO included this issue as part of the appeal in the April 2014 SOC and certified the issue to the Board.  The matter of entitlement to a TDIU due to PTSD is properly before the Board as a component of the higher initial rating claim for PTSD, consistent with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In August 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further action on the claims on appeal, prior to appellate consideration, is warranted.  Specifically, the record reflects that there are potentially pertinent records outstanding.  

During the August 2017 Board hearing, the Veteran reported that he was scheduled for a hearing on his Social Security Administration (SSA) disability claim.  SSA medical records are of record.  However, if a decision has been made, it should be associated with the record.  While SSA determinations are not binding on the Board, such records are potentially important to the Veteran's current claims before the Board, in that they may provide a basis for entitlement to a higher initial rating for PTSD or a TDIU.  On remand, the complete medical and administrative records related to any application for SSA disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, in March 2018, the Veteran requested that VA treatment records in support of the appeal be obtained from the VA Medical Center (VAMC) in Dublin, Georgia for the dates from March 2016 to August 2018.  The available VA treatment records from the Dublin VAMC are current through November 8, 2017.  In cases where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  


While these matters are on remand, to ensure that all due process requirement, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment and/or employment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The Board further finds that, with respect to the Veteran's entitlement to a TDIU due to PTSD, the record does not include sufficient competent evidence addressing the functional effects of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment.  The VA PTSD examination reports from October 2012, March 2015 and November 2017 did not include clinical assessments specific to the occupational effects of PTSD.  

Notably, a July 2014 SSA assessment indicates that the Veteran had difficulty getting along with others and would likely decompensate under stressful conditions.  However, the examiner indicated that the Veteran had sufficient motivation and concentration to timely complete tasks if he was motivated to perform.  SSA records from January 2015 showed that the examiner found the Veteran had demonstrated the ability to work and the psychiatric symptoms posed at most moderate impairment in concentration and social limitations.  VA treatment records dated in August 2015 reflect that a treating clinician encouraged the Veteran to work.  VA treatment records dated in September and December 2015 show that the Veteran was working, albeit for marginal wages.  June 2017 VA treatment records document that the Veteran reported last regularly working in approximately 2012 or 2013 after being fired for anger management issues; since then, he reported intermittent work.  

Moreover, the Veteran's work history following October 2011 was not clearly delineated on his December 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The AOJ should furnish and instruct him to complete another Application for Increased Compensation Based on Unemployability (VA Form 21-8940) to reflect all work since his last known regular job in October 2011.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a VA opinion based on claims file review (if possible) to obtain further medical findings as to the functional effects of the Veteran's service-connected PTSD would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and request that he fully report all employment, to specifically include intermittent or part time employment, since October 2011.

2  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the Dublin VAMC from November 8, 2017 to the present. 

3.  Obtain from SSA a copy of any decision regarding the Veteran's claims for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records and/or employment records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and responses from each contacted entity have been associated with the claims file, arrange for review of the Veteran's records by an appropriate mental health professional-preferably, a psychiatrist or psychologist-to address the matter of the Veteran's entitlement to a TDIU due to PTSD. 

Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of individual designated to provide the medical opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. 

Based on any examination of the Veteran and review of the record, the examiner should describe the functional effects of the Veteran's service-connected PTSD on his ability to perform the mental and physical acts required for gainful employment. 

In doing so, the examiner should describe what types of employment activities would be limited because of the service-connected PTSD, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  Also, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If, from a functional standpoint, the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began.  

Complete, clearly stated rationale for the conclusions reached must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. at 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

9.  If any benefit(s) sought on appeal is/are denied, furnish to the Veteran a supplemental SOC that that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




